— Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered October 18, *9681989, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the first degree.
Upon pleading guilty to criminal sale of a controlled substance in the first degree, a class A-I felony, defendant received a prison sentence of 15 years to life. Defendant’s only contention on appeal is that the sentence should be reduced as a result of his age, his addiction to cocaine at the time and his lack of criminal history. Not only did defendant receive the most lenient sentence possible (Penal Law § 70.00 [2] [a]; [3] [a] [i]), but 10 other felony counts and one misdemeanor count were dropped as a result of the plea agreement. In addition, defendant voluntarily pleaded guilty knowing that he would receive the sentence ultimately imposed by County Court. Finally, defendant’s self-induced drug addiction does not present the type of extraordinary circumstances warranting a reduction in his sentence (see, People v Mackey, 136 AD2d 780, 781, lv denied 71 NY2d 899). Under the circumstances, we find no abuse by County Court in imposing sentence (see, supra; People v Neira, 130 AD2d 518, lv denied 70 NY2d 715).
Mikoll, J. P., Levine, Mercure, Crew III and Harvey, JJ., concur. Ordered that the judgment is affirmed.